FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                                                         INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      1 of 7 PageID #: 210/05/2020
                                                                               NYSCEF:




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF QUEENS                                                         Index No.:
           --------------------------------------------------------------------X
           JANETH BARAHONA CERQUERA,                                                SUMMONS
                                                                                    Jury Trial Demanded

                                                       Plaintiff,                   Plaintiff designates Queens
                                                                                    County as the place of trial.
                                   -against-
                                                                                    The basis of venue is
           HOME DEPOT U.S.A., INC. and “JOHN DOE”                                   plaintiff's residence.
           (name is unknown to plaintiff and said fictitious name
           is intended to designate an employee of defendant that                   Plaintiff resides at:
           pushed a shopping cart into plaintiff on 7/6/20 at approx.               37-19 68th Street
           4:00 p.m. at the Home Depot Store located at 112-20                      Woodside, NY 11377
           Rockaway Blvd, S. Ozone Park, NY),
                                                                                    County of Queens
                                                        Defendants.
           --------------------------------------------------------------------X
          To the above named Defendants:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the plaintiff's attorney within 20 days after the service of this summons, exclusive
          of the day of service (or within 30 days after the service is complete if this summons is not
          personally delivered to you within the State of New York); and in case of your failure to appear
          or answer, judgment will be taken against you by default for the relief demanded in the
          complaint.

          Dated: Deer Park, New York
                 October 5, 2020
                                                                         SALERNO & GOLDBERG, P.C.
                                                                         Attorney for Plaintiff
                                                                         Office & P.O. Address
                                                                         1955 Deer Park Avenue
                                                                         Deer Park, New York 11729
                                                                         Telephone No.: (631) 482-8888



                                                                         ______________________________
                                                                         By: Allen Goldberg

          DEFENDANTS' ADDRESSES:

          See Rider




                                                                1 of 7
FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                               INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      2 of 7 PageID #: 310/05/2020
                                                                               NYSCEF:




                                             RIDER


          HOME DEPOT U.S.A., INC.
          2455 PACES FERRY ROAD
          ATLANTA, GEORGIA 30339

          “JOHN DOE”
          112-20 ROCKAWAY BLVD.
          SO. OZONE PARK, NY 11420




                                              2 of 7
FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                                                  INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      3 of 7 PageID #: 410/05/2020
                                                                               NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          --------------------------------------------------------------------X   Index No.:
          JANETH BARAHONA CERQUERA,


                                                      Plaintiff,                  VERIFIED COMPLAINT
                                  -against-


          HOME DEPOT U.S.A., INC. and “JOHN DOE”
          (name is unknown to plaintiff and said fictitious name
          is intended to designate an employee of defendant that
          pushed a shopping cart into plaintiff on 7/6/20 at approx.
          4:00 p.m. at the Home Depot Store located at 112-20
          Rockaway Blvd, S. Ozone Park, NY),


                                                       Defendant.
          --------------------------------------------------------------------X

                 Plaintiff, by her attorneys, SALERNO & GOLDBERG, P.C., complaining of the
          defendants, alleges the following, upon information and belief:

                                       AS AND FOR A FIRST CAUSE OF ACTION
                                            ON BEHALF OF PLAINTIFF

              1. That all times mentioned herein, plaintiff was and is a resident of the County of Queens,
          City and State of New York.

              2. That all times mentioned herein, defendant “JOHN DOE” was and is a resident of the
          State of New York.

             3. That at all times mentioned herein, defendant HOME DEPOT U.S.A., INC. was and is a
          domestic corporation duly organized and existing under and by virtue of the laws of the State of
          New York.

              4. That at all times mentioned herein, defendant HOME DEPOT U.S.A., INC. was and is a
          foreign corporation duly organized and existing under and by virtue of the laws of a state other than
          the State of New York but licensed to do business within the State of New York.

             5. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. owned the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New York.

             6. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. managed the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New York.




                                                                   3 of 7
FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                                           INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      4 of 7 PageID #: 510/05/2020
                                                                               NYSCEF:




             7. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. maintained the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New
          York.

             8. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. operated the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New York.

             9. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. controlled the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New
          York.

             10. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. occupied the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New York.

             11. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. was a lessor of the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New
          York.

             12. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. was a lessee of the premises located at 112-20 Rockaway Boulevard, South Ozone Park, New
          York.

             13. That on July 6, 2020, there was a Home Depot store located at 112-20 Rockaway
          Boulevard, South Ozone Park, New York.

             14. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. owned the Home Depot store located at 112-20 Rockaway Boulevard, South Ozone Park,
          New York.

             15. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. operated the Home Depot store located at 112-20 Rockaway Boulevard, South Ozone Park,
          New York.

             16. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. maintained the Home Depot store located at 112-20 Rockaway Boulevard, South Ozone Park,
          New York.

             17. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. managed the Home Depot store located at 112-20 Rockaway Boulevard, South Ozone Park,
          New York.

             18. That on July 6, 2020, and at all times herein mentioned, defendant HOME DEPOT U.S.A.,
          INC. controlled the Home Depot store located at 112-20 Rockaway Boulevard, South Ozone Park,
          New York.




                                                    4 of 7
FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                                                 INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      5 of 7 PageID #: 610/05/2020
                                                                               NYSCEF:




              19. That on July 6, 2020 plaintiff JANETH BARAHONA CERQUERA was lawfully at the
          aforesaid premises.

            20. That at all times mentioned herein, defendant “JOHN DOE” was employed by defendant
          HOME DEPOT U.S.A., INC.

            21. That at all times mentioned herein, a shopping cart being pushed by defendant “JOHN
          DOE” struck the plaintiff.

              22. That at all times mentioned herein, “JOHN DOE” was pushing the shopping cart while in
          the course and scope of his employment with defendant HOME DEPOT U.S.A., INC.

             23. That the aforesaid occurred by reason of the negligence of the defendants in the ownership,
          operation, maintenance, management and control of the aforementioned shopping cart.

              24. That the aforesaid occurred by reason of the negligence of the defendants, their agents,
          servants and/or employees in failing to properly hire, train and supervise their employees.

              25. That by reason of the foregoing plaintiff JANETH BARAHONA CERQUERA was caused
          to sustain serious, severe and permanent personal injuries, pain and suffering, and special damages.

             26. That this action falls within one of the exceptions of Article 16 of the C.P.L.R.

              27. The amount of damages sought in this action by plaintiff JANETH BARAHONA
          CERQUERA exceeds the jurisdictional limits of all lower courts which would otherwise have
          jurisdiction.

                  WHEREFORE, plaintiffs demand judgment against the defendants herein on all causes of
          action, in a sum exceeding the jurisdictional limits of all lower courts which would otherwise have
          jurisdiction, together with the costs and disbursements of this action.

          Dated: Deer Park, New York
                 October 5, 2020
                                                                 SALERNO & GOLDBERG, P.C.
                                                                 Attorney for Plaintiff
                                                                 Office & P.O. Address
                                                                 1955 Deer Park Avenue
                                                                 Deer Park, New York 11729
                                                                 Telephone No.: (631) 482-8888



                                                                 ______________________________
                                                                 By: Allen Goldberg




                                                        5 of 7
FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                                                       INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      6 of 7 PageID #: 710/05/2020
                                                                               NYSCEF:




                                              ATTORNEY'S AFFIRMATION

          STATE OF NEW YORK               )
                                          )       ss.:
          COUNTY OF SUFFOLK               )

                  I, the undersigned, an attorney admitted to practice in the courts of New York State, state
          that:

                  1.      I am a member of the law firm of Salerno & Goldberg, P.C., the attorneys of record
          for in the within action.

                   2.      I have read the foregoing COMPLAINT and know the contents thereof. The same is
          true to my own knowledge, except as to those matters therein alleged to be on information and
          belief, and as to those matters I believe it to be true.

                  3.       The reason this verification is made by me and not by the Plaintiffs herein is because
          the Plaintiffs do not reside in the County of Suffolk in which said law firm is located.

                   4.   The grounds of my belief as to all matters not stated upon my own knowledge are as
          follows: based on records and documents in deponents possession and conversations had with
          plaintiffs.

                  I affirm that the foregoing statements are true, under the penalties of perjury.


          Dated: October 5, 2020



                                                          __________________________________
                                                              Allen Goldberg




                                                          6 of 7
FILED: QUEENS COUNTY CLERK 10/05/2020 05:26 PM                                                 INDEX NO. 717690/2020
         Case
NYSCEF DOC. NO.1:21-cv-01869-LDH-RER
                1                    Document 1-1 Filed 04/07/21 PageRECEIVED
                                                                      7 of 7 PageID #: 810/05/2020
                                                                               NYSCEF:




          Index No.


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS

          JANETH BARAHONA CERQUERA,


                                                      Plaintiff,

                              -against-


          HOME DEPOT U.S.A., INC. and “JOHN DOE” (name is unknown to plaintiff and said fictitious
          name is intended to designate an employee of defendant that pushed a shopping cart into plaintiff on
          7/6/20 at approx. 4:00 p.m. at the Home Depot Store located at 112-20 Rockaway Blvd, S. Ozone Park,
          NY),


                                                      Defendants.



                                   SUMMONS AND VERIFIED COMPLAINT



                                          SALERNO & GOLDBERG P.C.
                                              Attorneys for Plaintiff
                                             1955 Deer Park Avenue
                                            Deer Park, New York 11729
                                                  (631) 482-8888




                                                        7 of 7
